Per Curiam,
.On certiorari the Common Pleas of Dauphin County examined the proceedings before an alderman in an action of assumpsit, brought to recover an amount alleged to be due for telephone service, and in which the aider-man entered judgment for the plaintiff for $13.50 and costs. The common pleas dismissed the exceptions and affirmed the judgment. That action was assigned for *291error in this court. We must quash the appeal because the judgment of the common pleas was final: Sec. 22, Act of March 20, 1810, 5th Sm. L. 171; Crumley v. Coal Co., 13 Pa. Superior Ct. 231, and cases there cited.